Title: To Thomas Jefferson from Cornelius C. Blachly, 31 October 1804
From: Blachly, Cornelius C.
To: Jefferson, Thomas


               
                  
                     Respected friend;—
                  
                  31st. of the 10 mo. 1804
               
               With diffidence I address this letter to thee, with a scheme for an american alphabet. The apology for my presumption, is my being perswaded that no scheme for an alphabet of this nature would be successful without the recommendations of some of the most illustrious literary characters in America.—besides I had no opportunity of showing thee the present scheme but by my neighbor Adam Boyd one of our representatives in congress. I am sorry to trouble thee during the session of congress,—and shall be very sorry, if I have presum’d too far on thy benevolence, delicacy, or condescention. 
               With sentiments to thee of very great respect and esteem;—I am thy friend—
               
                  
                     Cornelius C. Blachly.
                  
              
                   County of Bergen—New Jersey.
               
               
                  P.S. My friend Adam Boyd will obligingly call on thee for the return of the manuscript when thou art done with it.
               
            